Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a method for structuring a surface for an embossing tool, classified in B33Y 10/00.
II. Claims 10-12, drawn to an embossing tool, classified in B44B 5/00 and B33Y 80/00.
III. Claims 13 and 14, drawn to an apparatus for structuring a surface for an embossing tool, classified in B29C 64/20.
IV. Claims 15-20, drawn to non-transitory computer-readable media, classified in B29C 64/393.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process, such as by die casting.  
I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process.  While the apparatus of Group III must be capable of holding a tool blank and creating an embossing tool, as claimed, it most certainly is not limited to such a process.  Said tool blank can essentially be any generic substrate, upon which almost anything imaginable can be structured, so long as it is within the limits of the 3D printing technology, noting that “3D printing” is relatively broad in scope.  
Inventions III and II are related as apparatus and product made, respectively.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case the apparatus as claimed is not necessarily an obvious apparatus for making the product and the apparatus can be used for making a materially different product, such as literally anything (other than an embossing tool) that can be formed upon a substrate via 3D printing.  Furthermore, the product as claimed can be made by another and materially different apparatus, such as an apparatus capable of die casting.  
Inventions [I-III] and IV are directed to related processes and products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of can have a materially different design, mode of operation, function, or effect.  Groups I-III have been sufficiently addressed, above.  Group IV is directed toward stand-alone non-transitory computer readable media.  By stand-alone, it is meant that said media is not claimed to be part of an apparatus or computer/controller.  As such, the claims of Group IV appear to essentially amount to a list of programmable instructions.  For example, claim 15, of Group IV, is such a set of instructions that would, if incorporated into an apparatus capable of reading such media, enable the process of claim 1 (of Group I).  On its own, claim 15 appears to be substantially identical to the actual paper on which the set of claims has been printed (at least regarding claim 1).  When viewed in this context, it should be plain enough to understand why the physical paper on which claim 1 has been printed is patentable distinct from claim 1 itself, wherein claim 1 is directed toward a process of forming an embossing tool and claim 15 is simply the physical embodiment of a set of instructions.  To shift beyond the paper example, the Examiner, at this very moment, can also read claim 1 on a computer screen.  This is enabled by the computer itself in conjunction with a program that enables the words of the claim to be visible displayed.  Again, the nominal claims themselves are patentably distinct from that which they are meant to embody.  If this logic is flawed, please explain in detail and/or feel free to contact the Examiner at the number provided below to discuss.  In the event that the restriction of Group IV is improper, it may be otherwise interpreted as a floating Group to be .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search due at least in part to the recognized divergent subject matter, as seen from the distinctions pointed out, above, as well as the distinct classification of the Groups.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

This application contains claims directed to the following patentably distinct species: 
If Group I is elected, Applicant must further elect a single species claim from claims 2 and 3 (i.e. further elect either claim 2 or claim 3); and 
If Group IV is elected (or ultimately ends up being examined together with Group I), Applicant must further elect a single species claim from claims 16 and 17.  
The species are independent or distinct because claims 2 and 3 (and likewise claims 16 and 17) are directed toward distinct species of feedstock materials used in the additive manufacturing process of Group I. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 4-9 of Group I and claims 15 and 18-20 of Group IV are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species require a 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

A telephone call was made to John W. McIlvaine on July 30, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Colin W. Slifka/           Primary Examiner, Art Unit 1732